OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall Drive Ellicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:June 30, 2011 Date of reporting period: June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. HUSSMAN INVESTMENT TRUST Hussman Strategic Growth Fund Hussman Strategic Total Return Fund Hussman Strategic International Equity Fund ANNUAL REPORT June 30, 2011 STRATEGIC GROWTH FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic Growth Fund versus the Standard & Poor’s 500 Index and the Russell 2000 Index(a) Average Annual Total Returns For Periods Ended June 30, 2011 1 Year 3 Years 5 Years 10 Years Since Inception(c) Hussman Strategic Growth Fund(b)(d) -8.49% -3.18% -0.79% 5.20% 6.67% S&P 500 Index 30.69% 3.34% 2.94% 2.72% 0.92% Russell 2000 Index 37.41% 7.77% 4.08% 6.27% 5.83% (a) The Hussman Strategic Growth Fund invests in stocks listed on the New York, American, and NASDAQ exchanges, and does not specifically restrict its holdings to a particular market capitalization. The S&P 500 and Russell 2000 are indices of large and small capitalization stocks, respectively. “HSGFX equity investments and cash equivalents only (unhedged)” reflects the performance of the Fund’s stock investments and modest day-to-day cash balances, after fees and expenses, but excluding the impact of hedging transactions. The Fund’s unhedged equity investments do not represent a separately available portfolio, and their performance is presented solely for purposes of comparison and performance attribution. (b) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) The Fund commenced operations on July 24, 2000. (d) The Fund’s expense ratio was 1.03% during its most recent fiscal year ended June 30, 2011. The expense ratio as disclosed in the November 1, 2010 prospectus was 1.05%. STRATEGIC TOTAL RETURN FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic Total Return Fund versus the Barclays Capital U.S. Aggregate Bond Index Average Annual Total Returns For Periods Ended June 30, 2011 1 Year 3 Years 5 Years Since Inception(b) Hussman Strategic Total Return Fund(a)(c) 3.53% 4.96% 7.00% 7.13% Barclays Capital U.S. Aggregate Bond Index(d) 3.90% 6.46% 6.52% 5.14% (a) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) The Fund commenced operations on September 12, 2002. (c) The Fund’s expense ratio was 0.64% during its most recent fiscal year ended June 30, 2011. The expense ratio as disclosed in the November 1, 2010 prospectus was 0.73%. (d) The Barclays Capital U.S. Aggregate Bond Index covers the U.S. investment grade fixed rate bond market, with index components for U.S. government, agency and corporate securities. STRATEGIC INTERNATIONAL EQUITY FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic International Equity Fund versus the MSCI EAFE Index Average Annual Total Returns For Periods Ended June 30, 2011 1 Year Since Inception(b) Hussman Strategic International Equity Fund(a)(c) 5.83% 4.41% MSCI EAFE Index(d) 30.93% 9.15% (a) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. (b) The Fund commenced operations on December 31, 2009. (c) The Fund’s expense ratio was 2.00% during its most recent fiscal year ended June 30, 2011. The expense ratio as disclosed in the November 1, 2010 prospectus was 2.04%. (d) The MSCI EAFE (Europe, Australasia, and Far East) Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. As of June 30, 2011, the MSCI EAFE Index consisted of the following 22 developed market country indices: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. The Hussman Funds Letter to Shareholders August 22, 2011 Dear Shareholder, For the fiscal year ended June 30, 2011, Strategic Growth Fund lost -8.49%, Strategic Total Return Fund achieved a total return of 3.53%, and Strategic International Equity Fund achieved a total return of 5.83%. The muted performance of the Hussman Funds during this period reflects the generally defensive investment stance taken by the Funds during what we viewed as an unusually speculative period for high-risk assets, largely provoked by an aggressive policy of “quantitative easing” by the Federal Reserve. Because the Hussman Funds can substantially vary their exposure to market fluctuations, the relative performance of the Funds can vary significantly depending on whether the general market is nearer to a cyclical high or a cyclical low. The fiscal year ended June 30, 2011 essentially captures a trough-to-peak market fluctuation; the stock market set its 2010 trough near the very beginning of the fiscal year, and had retreated only modestly from its 2011 peak as of June 30, 2011. This resulted in a fiscal year total return of 30.69% for the S&P 500 Index and a total return of 30.93% in the MSCI EAFE Index, much of which was promptly surrendered just after the fiscal year-end. Meanwhile, corporate credit spreads (as measured, for example, by the difference between AAA and BAA debt) were increasingly compressed, and ended the most recent fiscal year at levels not seen since the financial crisis began in 2007. The Barclay’s Capital U.S. Aggregate Bond Index ended the fiscal year with a total return of 3.90%. From the bull market peak of October 9, 2007 through June 30, 2011, Strategic Growth Fund experienced a cumulative loss of -7.86%, compared with an -8.39% loss for the S&P 500 Index, including reinvested dividends. While Strategic Growth Fund had substantially less volatility and endured a fraction of the maximum loss suffered by the S&P 500 Index, it was disappointing that despite having largely anticipated the financial crisis of 2008 and early 2009, that foresight did not result in stronger overall performance during this period. This was primarily because the downturn forced us to contemplate data from episodes outside of the post-war period, including the Great Depression, during which the thresholds for accepting risk were far more stringent. I insisted on expanding the scope of our hedging methods to capture the much broader set of outcomes reflected in that data, and I continue to believe that it will be necessary for investors to navigate more frequent periods of extreme market and economic uncertainty in the coming years. From the inception of Strategic Growth Fund on July 24, 2000 through June 30, 2011, the Fund achieved an average annual total return of 6.67%, compared with an average annual total return of 0.92% for the S&P 500 Index. An initial $10,000 1 The Hussman Funds Letter to Shareholders (continued) investment in the Fund on July 24, 2000 would have grown to $20,252, compared with $11,057 for the same investment in the S&P 500 Index. The deepest loss experienced by the Fund since inception was -21.45%, compared with a maximum loss of -55.25% for the S&P 500 Index. From the inception of Strategic Total Return Fund on September 12, 2002 through June 30, 2011, the Fund achieved an average total return of 7.13%, compared with an average annual total return of 5.14% for the Barclays Capital U.S. Aggregate Bond Index. An initial $10,000 investment in the Fund on September 12, 2002 would have grown to $18,323, compared with $15,536 for the same investment in the Barclays Capital U.S. Aggregate Bond Index. The deepest loss experience by the Fund since inception was -11.52%, compared with a maximum loss of -5.08% for the Barclays Capital U.S. Aggregate Bond Index. Since the inception of Strategic International Equity Fund on December 31, 2009, the Fund achieved a cumulative total return of 4.41%, compared with a total return of 9.15% for the MSCI EAFE Index. An initial $10,000 investment in the Fund on December 31, 2009 would have grown to $10,668, compared with $11,399 for the same investment in the MSCI EAFE Index. These returns were achieved with about one quarter of the volatility of the returns for the EAFE Index. During this period, the EAFE Index has experienced two separate declines greater than 10% and four additional declines greater than 8%. The maximum decline of the EAFE Index was -19.45%, compared with a maximum decline of -3.59% for Strategic International Equity Fund. Performance Drivers During the fiscal year ended June 30, 2011, the Federal Reserve expanded its series of unprecedented policy actions by leveraging its balance sheet by more than 53-to-1 in order to purchase an additional $600 billion in Treasury securities in the second-round of a policy known as “quantitative easing.” This action pushed the U.S. monetary base to an unprecedented 18 cents per dollar of nominal GDP. While the response of the U.S. economy to that policy has been negligible, the response of the financial markets – particularly the sectors associated with the greatest risk exposure and cyclicality – was exuberant, on the apparent belief that the Federal Reserve had provided a “backstop” for speculative risk-taking. The six-month period from September 30, 2010 through March 31, 2011 was characterized by a persistent market advance dominated by economically cyclical and generally speculative market sectors, including commodity-related and small-capitalization stocks. Not only did our traditionally conservative and value-conscious 2 The Hussman Funds Letter to Shareholders (continued) stock selection fail to keep pace, but the low-volatility nature of the advance resulted in time decay from our index option hedge that was uncharacteristically difficult to offset. During that 6-month period, the total return of Strategic Growth Fund was -10.28%, more than accounting for the -8.49% total return experienced by the Fund during the fiscal year ended June 30, 2011. To some extent, this period was the mirror-image of the second quarter of 2010, when the Federal Reserve took a brief respite from its first round of quantitative easing. During that period, the strong performance of the Fund’s stock selection relative to the market, combined with market volatility that enhanced the benefit of the Fund’s hedges, combined to produce a 5.57% total return in the Fund while the total return of the S&P 500 Index was -11.43%. Likewise, the six-month period from September 30, 2010 through March 31, 2011 was challenging for Strategic International Equity Fund, as cyclical industries and stocks generally characterized as speculative benefited from the Federal Reserve’s policy of quantitative easing and from optimism that policy makers would strengthen the European Financial Stability Facility (EFSF) – the rescue vehicle created in May, 2010 to bail out bondholders of peripheral European debt. During this six-month period, the total return of Strategic International Equity was -0.43%, while the MSCI EAFE Index achieved a total return of 10.33%. The investment stance of Strategic Total Return Fund was generally effective during the past fiscal year, with positive contributions from Treasury securities, precious metals shares, and utility shares held by the Fund. However, the Fund did not hold positions in corporate debt, which benefited from an exuberant “risk-on” attitude among investors that favored riskier securities and drove credit spreads to lows not seen since prior to the 2008-2009 financial crisis. Due to the minimal exposure of the Fund to credit risk, Strategic Total Return Fund slightly underperformed the Barclays Capital U.S. Aggregate Bond Index during this period. Hedging Update The hedging approach employed by the Hussman Funds was highly beneficial during the 2008 and early-2009 market plunge (and also contributed significant returns and reduced Fund volatility from inception through the first quarter of 2009). However, that approach was primarily based on nearly 70 years of post-war U.S. data, and did not reflect outcomes from Depression-era data and other periods of profound credit strains in the U.S. and internationally. Our muted returns during the financial crisis were not due to a failure to anticipate that crisis, but rather, the unexpected need to contemplate Depression-era data and the possibility of outcomes well outside of post-war experience. 3 The Hussman Funds Letter to Shareholders (continued) For example, by early-March 2009, our measures of valuation suggested that the S&P 500 Index was priced to achieve 10-year total returns in excess of 10% annually. In post-war U.S. data, this was a reasonable (though not extraordinary) level of valuation. But even after similar expected returns were achieved in Depression-era data, the market lost another two-thirds of its value before establishing a durable low. Likewise, data from the Depression-era and other international crises provided a weaker case for accepting speculative risk on the basis of market action. Neither a single model, nor a weighted-average of a small number of models, adequately captured the complexity of both post-war and Depression-era data when they were tested in “holdout” or “validation” data. As we worked in 2009 and early 2010 to properly reflect evidence from prior credit crises in a robust way, we chose first to do no harm, and kept the Fund hedged against the impact of market risk. In hindsight, extraordinary fiscal and monetary interventions, coupled with a change in U.S. accounting rules, allowed the markets to recover without the need for material debt restructuring, and our conservatism proved to be unnecessary. The eventual solution to our “two-data sets problem” involved what are known in computational research as “ensemble methods,” capturing both post-war and Depression-era data in a systematic and testable way. I am convinced that a combination of observable data can reasonably account for the major losses in the post-war period, the Depression era, and other periods of credit crisis, while also accounting for much of the total returns observed over history, including 2009 and early 2010. Measures of valuation and market action remain central to our assessment of investment conditions, and the achievement of strong long-term returns with managed risk remains our primary focus. From a practical standpoint, the most observable effect of the modified hedging approach is likely to be a tendency of the Funds to accept moderate exposures to market fluctuations more frequently than we have in recent years, even in conditions that we might view as overvalued from a longer-term perspective. Portfolio Composition As of June 30, 2011, Strategic Growth Fund had net assets of $5,644,066,106, and held 131 stocks in a wide variety of industries. The largest sector holdings as a percent of net assets were health care (35.6%), information technology (24.1%), consumer discretionary (22.9%), and consumer staples (9.5%). The smallest sector weights were in energy (2.9%), telecommunications (2.3%), financials (2.2%), industrials (1.0%) and materials (0.5%). Strategic Growth Fund’s holdings of individual stocks as of June 30, 2011 were valued at $5,702,648,160. Against these stock positions, the Fund also held 34,000 option combinations (long put option/short call option) on the S&P 500 Index, 8,000 option combinations on the Russell 2000 Index and 2,000 option combinations on 4 The Hussman Funds Letter to Shareholders (continued) the Nasdaq 100 Index. Each option combination behaves as a short sale on the underlying index, with a notional value of $100 times the index value. On June 30, 2011, the S&P 500 Index closed at 1,320.64, while the Russell 2000 Index and the Nasdaq 100 Index closed at 827.43 and 2,325.07, respectively. The Fund’s total hedge therefore represented a short position of $5,617,134,000, thereby hedging 98.5% of the dollar value of the Fund’s long investment positions in individual stocks. Strategic Growth Fund’s hedging positions are intended to provide a hedge against the effect of general market fluctuations on the Fund’s portfolio during periods where we view the expected return/risk profile of the stock market to be unfavorable. These positions reduce the volatility of the Fund’s portfolio, and have generally contributed to the Fund’s overall returns over complete “bull-bear” market cycles while also reducing the depth of periodic losses. However, the Fund’s hedging strategy does not eliminate market risk or provide complete protection against adverse movements in the prices of individual securities or sectors in which the Fund invests. The Fund may experience a loss even when it is “fully hedged” if the returns of the stocks held by the Fund fall short of the returns of the securities and financial instruments used to hedge or if the exercise prices of the Fund’s call and put option hedges differ, so that the combined loss on these options during a market advance exceeds the gain on the underlying stock index. Though the performance of Strategic Growth Fund’s diversified portfolio cannot be attributed to any narrow group of stocks, the following holdings achieved gains in excess of $50 million during the fiscal year ended June 30, 2011: Humana, Amazon.com, Biogen Idec, Panera Bread, Endo Pharmaceuticals Holdings, Illumina, Chipotle, Check Point Software, and Bed Bath & Beyond. Holdings with losses in excess of $10 million during this same period were First Solar, Cisco Systems, and Aeropostale. Strategic Growth Fund continues to be very manageable, with substantial flexibility to respond to changing market conditions, low market impact of trading, and commission costs well below estimated industry averages. The Fund’s positions in individual stocks generally represent less than a single day’s average trading volume in those securities. Even during the volatile and often low-volume trading of the past year, the Fund’s average market impact of trading (the difference between the last sale at the time of order placement and the actual price at which the Fund’s stock transactions are executed) has been a fraction of 1%, and the Fund’s average commission was 1.3 cents per share, compared with industry averages estimated to be several times that amount. Finally, the Fund’s expense ratio during its fiscal year ended June 30, 2011 was 1.03%. According to recent statistics, the average expense ratio among the limited group of mutual funds pursuing similar strategies and classified as “long-short” by Morningstar is 1.73%. 5 The Hussman Funds Letter to Shareholders (continued) As of June 30, 2011, Strategic Total Return Fund had net assets of $2,339,288,793. Treasury notes, Treasury bonds, Treasury Inflation Protected Securities (TIPS) and money market funds represented 79.2% of the Fund’s net assets. Exchange-traded funds, precious metals shares and utility shares accounted for 1.1%, 17.9% and 1.6% of net assets, respectively. In Strategic Total Return Fund, during the fiscal year ended June 30, 2011, portfolio gains in excess of $5 million were achieved in U.S. Treasury Note (3.375%, due 11/15/2019), U.S. Treasury Note (3.625%, due 8/15/2019), and Barrick Gold. Holdings with losses in excess of $2 million during this same period were U.S. Treasury Note (3.625%, due 2/15/2021), U.S. Treasury Note (1.75%, due 5/31/2016), and U.S. Treasury Note (2.625%, due 11/15/2020). As of June 30, 2011, Strategic International Equity Fund had net assets of $65,225,596 and held 90 stocks in a wide variety of industries. The largest sector holdings as a percent of net assets were in health care (12.6%), consumer discretionary (9.4%), information technology (8.8%), consumer staples (8.2%), telecommunications (6.9%) and industrials (5.8%). The smallest sector weights were in utilities (4.6%), energy (1.2%) and financials (0.9%). Exchange-traded funds (ETFs) and money market funds accounted for 6.0% and 32.3% of net assets, respectively. The total value of equities and exchange-traded funds held by the Fund was $42,068,642. In order to hedge the impact of general market fluctuations, as of June 30, 2011 Strategic International Equity Fund held 85 option combinations (long put option/short call option) on the S&P 500 Index, and was short 450 futures on the Euro STOXX 50 Index and 25 futures on the FTSE 100 Index. The combined notional value of these hedges was $32,200,278, hedging 76.5% of the value of equity and ETF investments held by the Fund. When the Fund is in a hedged investment position, the primary driver of Fund returns is the difference in performance between the stocks owned by the Fund and the indices that are used to hedge. While Strategic International Equity Fund is widely diversified and its performance is affected by numerous investment positions, the hedging strategy of the Fund was primarily responsible for the reduced sensitivity of the Fund to market fluctuations from the Fund’s inception through June 30, 2011. Individual equity holdings having portfolio gains in excess of $150,000 during the fiscal year ended June 30, 2011 included Tomra Systems, Centrotec Sustainable, Cia Saneamento Basico, and H. Lundbeck A/S. Holdings with portfolio losses in excess of $100,000 during this same period included Sonova Holding AG and Nintendo. 6 The Hussman Funds Letter to Shareholders (continued) Supplementary information including quarterly returns and equity-only performance is available on the Hussman Funds website www.hussmanfunds.com. Present Conditions In the weeks since the fiscal year ended on June 30, 2011, theequity markets have experienced an abrupt decline, with the S&P 500 Index surrendering the gains that it briefly enjoyed as a result of the Federal Reserve’s second round of quantitative easing. While a great deal of investor attention has focused on the downgrade of the U.S. credit rating and credit strains in Europe, our view is that the decline most probably reflects the increased likelihood of an oncoming recession in the U.S. and the global economy. This view is based on the emergence of evidence that has typically only been observed in full combination either during or immediately preceding recessions. These include year-over-year GDP growth below 2%, widening credit spreads between corporate and Treasury yields, falling stock prices, a flat yield curve (10-year Treasury yields less than 2.5% above Treasury bill yields), a weak Purchasing Managers Index (below 54), and year-over-year growth in nonfarm payroll employment below 1%. Taken in isolation, none of these conditions implies a strong likelihood of recession. However, the full syndrome captures a unique “signature” of recessions: financial market deterioration including increased credit risk, falling stock prices, and a flattening yield curve, coupled with slowing measures of employment, production, and broad economic activity. I continue to believe that the fundamental source of our economic challenges, from joblessness, to unresolved housing strains, to sovereign debt crises, is that our policy makers have repeatedly opted for fiscal band-aids and monetary distortions instead of addressing the core problem head-on. That core problem is simple: the careless encouragement of asset bubbles, and the refusal to restructure bad debt. Encouraged by inappropriately easy monetary policy and lax regulatory oversight, the U.S. went on a debt-financed binge of consumption and unproductive investment that lasted nearly a decade. When that binge collapsed, policy makers ignored the fundamental need to restructure bad debt, and instead fought tooth and nail to defend bondholders and lenders who had extended credit carelessly. We are now left with a global financial system where the debtors are incapable of making good on those debts, and governments around the world are frantically trying to prop up bad debt with public funds and monetary policies aimed at distorting the financial markets even further. 7 The Hussman Funds Letter to Shareholders (continued) Presently, we should not judge policy actions by their ability to punish saving, indiscriminately promote spending, relieve fear by making bad debt whole, or promote credit for its own sake. Instead, we should judge each policy action by its ability to reallocate resources toward productive uses, and to accelerate the restructuring of hopelessly bad debt that was carelessly extended in the first place. Many “standard” elements of economic policy can be crafted toward these ends, including infrastructure spending, R&D credits, unemployment compensation, funding of NIH (National Institutes of Health) and other basic research, and so on. As I’ve proposed since 2008, restructuring mortgage debt by using Treasury to administer, but not subsidize, property appreciation rights would also be helpful. By contrast, I believe that it is disastrously misguided to defend holders of bad debt, to distort financial markets, and to obstruct rather than facilitate the restructuring of excessive debt burdens. Despite the market decline through mid-August 2011, we continue to view the equity markets as overvalued, based on methods that are strongly correlated with actual subsequent long-term market returns (frequently detailed in the weekly market commentary on the Hussman Funds website). While many analysts view the equity market as undervalued based on analyst estimates of earnings in the year ahead, it is important to recognize that these estimates embody the expectation that U.S. corporations will achieve and maintain the highest profit margins in history. Given that profit margins are cyclical, and stocks are a claim on a very long-term stream of future cash flows, I believe that the failure to smooth or “normalize” these earnings expectations is an invitation to trouble. Generally speaking, I believe that the entire menu of investment options has been distorted by the Federal Reserve’s zero interest rate policy, which appears designed to provoke investors into accepting risk despite very thin compensation for doing so. Short-term interest rates remain near zero, 10-year Treasury debt yields only about 2% annually, credit spreads for accepting corporate risk are extremely compressed, and the S&P 500 Index, by our estimate, is at valuations that imply 10-year total returns in the area of only 5%, with significant potential for downside risk. Still, valuations and long-term risks do not always resolve into short-term investment outcomes. Despite our concerns about economic and financial headwinds, the broad range of factors we consider, particularly those that are sensitive to market action and investor sentiment, may periodically justify accepting market exposure. Moreover, valuations and market action can often change very quickly, creating opportunities for intermediate- or long-term investment that seemed nearly absent a short while earlier. 8 The Hussman Funds Letter to Shareholders (continued) Though the difficult lessons of the recent cycle have been a source of frustration, those lessons are also the basis of our belief that we are well-equipped to navigate future opportunities and threats to an even greater extent than we were prior to the recent crisis. Those opportunities and threats are inherent in an incompletely resolved credit picture, where significant debt restructuring will almost certainly be required both in the mortgage market and in the sovereign debt of some nations, in the unwinding of untenable extremes in fiscal and monetary policy, and in what we still view as a distorted set of investment opportunities. In this environment, I expect that we will be well-served by the ability to vary our exposure to market fluctuations as investment conditions change. Always, I remain grateful for your trust. Sincerely, John P. Hussman, Ph.D. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares of the Funds, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Weekly updates regarding market conditions and investment strategy, as well as special reports, analysis, and performance data current to the most recent month end, are available at the Hussman Funds website www.hussmanfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectuses contain this and other important information. To obtain a copy of the Hussman Funds’ prospectuses please visit our website at www.hussmanfunds.com or call 1-800-487-7626 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Hussman Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The securities held by the Funds that are discussed in the Letter to Shareholders were held during the period covered by this Report. They do not comprise the entire investment portfolios of the Funds, may be sold at any time and may no longer be held by the Funds. The opinions of the Funds’ adviser with respect to those securities may change at any time. 9 Hussman Strategic Growth Fund Portfolio Information June 30, 2011 (Unaudited) Sector Allocation (% of Total Investments and Money Market Funds) Hussman Strategic Total Return Fund Portfolio Information June 30, 2011 (Unaudited) Asset Allocation (% of Net Assets) 10 Hussman Strategic International Equity Fund Portfolio Information June 30, 2011 (Unaudited) Asset Allocation (% of Net Assets) Country Allocation (% of Equity Holdings) (in clockwise order) 11 Hussman Strategic Growth Fund Schedule of Investments June 30, 2011 COMMON STOCKS — 101.0% Shares Value Consumer Discretionary — 22.9% Hotels, Restaurants & Leisure — 7.3% Cheesecake Factory, Inc. (The) (a) $ Chipotle Mexican Grill, Inc. - Class A (a) McDonald's Corp. Panera Bread Co. - Class A (a) PF Chang's China Bistro, Inc. Starbucks Corp. Internet & Catalog Retail — 1.4% Amazon.com, Inc. (a) Leisure Equipment & Products — 1.0% Hasbro, Inc. Mattel, Inc. Media — 0.6% Comcast Corp. - Class A Gannett Co., Inc. McClatchy Co. (The) - Class A (a) Multiline Retail — 3.3% Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Kohl's Corp. Target Corp. Specialty Retail — 7.9% Advance Auto Parts, Inc. Aéropostale, Inc. (a) American Eagle Outfitters, Inc. AutoZone, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. GameStop Corp. - Class A (a) RadioShack Corp. Ross Stores, Inc. Staples, Inc. TJX Cos., Inc. (The) 12 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2011 COMMON STOCKS — 101.0% (Continued) Shares Value Consumer Discretionary — 22.9% (Continued) Textiles, Apparel & Luxury Goods — 1.4% Coach, Inc. $ Under Armour, Inc. - Class A (a) Consumer Staples — 9.5% Beverages — 3.3% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 1.3% Walgreen Co. Whole Foods Market, Inc. Food Products — 1.5% Archer-Daniels-Midland Co. Campbell Soup Co. Household Products — 3.4% Clorox Co. (The) Colgate-Palmolive Co. Kimberly-Clark Corp. Energy — 2.9% Energy Equipment & Services — 0.1% SEACOR Holdings, Inc. Oil, Gas & Consumable Fuels — 2.8% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Holly Energy Partners L.P. Sunoco, Inc. Sunoco Logistics Partners L.P. Financials — 2.2% Consumer Finance — 0.1% World Acceptance Corp. (a) Insurance — 2.1% ACE Ltd. 13 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2011 COMMON STOCKS — 101.0% (Continued) Shares Value Financials — 2.2% (Continued) Insurance — 2.1% (Continued) Berkshire Hathaway, Inc. - Class B (a) $ Chubb Corp. (The) Cincinnati Financial Corp. Health Care — 35.6% Biotechnology — 4.1% Amgen, Inc. (a) Biogen Idec, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies — 6.1% Align Technology, Inc. (a) C.R. Bard, Inc. Cyberonics, Inc. (a) IDEXX Laboratories, Inc. (a) Medtronic, Inc. ResMed, Inc. (a) St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc. (a) Health Care Providers & Services — 7.8% Amedisys, Inc. (a) CIGNA Corp. Humana, Inc. Laboratory Corp. of America Holdings (a) Patterson Cos., Inc. UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services — 5.0% Caliper Life Sciences, Inc. (a) Harvard Bioscience, Inc. (a) Illumina, Inc. (a) Life Technologies Corp. (a) Waters Corp. (a) 14 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2011 COMMON STOCKS — 101.0% (Continued) Shares Value Health Care — 35.6% (Continued) Pharmaceuticals — 12.6% Abbott Laboratories $ AstraZeneca plc - ADR Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc. (a) Forest Laboratories, Inc. (a) Impax Laboratories, Inc. (a) Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR Par Pharmaceutical Cos., Inc. (a) Pfizer, Inc. Shire plc - ADR Industrials — 1.0% Airlines — 0.3% Southwest Airlines Co. US Airways Group, Inc. (a) Machinery — 0.6% Joy Global, Inc. Marine — 0.1% Seaspan Corp. Information Technology — 24.1% Communications Equipment — 3.5% ADTRAN, Inc. Cisco Systems, Inc. InterDigital, Inc. QUALCOMM, Inc. Research In Motion Ltd. (a) Computers & Peripherals — 6.1% Apple, Inc. (a) Dell, Inc. (a) NetApp, Inc. (a) QLogic Corp. (a) SanDisk Corp. (a) 15 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2011 COMMON STOCKS — 101.0% (Continued) Shares Value Information Technology — 24.1% (Continued) Computers & Peripherals — 6.1% (Continued) Synaptics, Inc. (a) $ Electronic Equipment & Instruments — 0.0% FUJIFILM Holdings Corp. - ADR Internet Software & Services — 1.9% eBay, Inc. (a) j2 Global Communications, Inc. (a) VistaPrint N.V. (a) IT Services — 1.1% Cognizant Technology Solutions Corp. - Class A (a) iGATE Corp. Syntel, Inc. Western Union Co. (The) Semiconductors & Semiconductor Equipment — 7.1% Altera Corp. Analog Devices, Inc. Broadcom Corp. - Class A (a) First Solar, Inc. (a) Microchip Technology, Inc. SunPower Corp. - Class A (a) Teradyne, Inc. (a) Texas Instruments, Inc. TriQuint Semiconductor, Inc. (a) Xilinx, Inc. Software — 4.4% BMC Software, Inc. (a) Check Point Software Technologies Ltd. (a) Intuit, Inc. (a) Microsoft Corp. TIBCO Software, Inc. (a) Materials — 0.5% Chemicals — 0.1% BASF SE - ADR 16 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2011 COMMON STOCKS — 101.0% (Continued) Shares Value Materials — 0.5% (Continued) Containers & Packaging — 0.4% Ball Corp. $ Telecommunication Services — 2.3% Diversified Telecommunication Services — 1.5% AT&T, Inc. Verizon Communications, Inc. Wireless Telecommunication Services — 0.8% China Mobile Ltd. - ADR Total Common Stocks (Cost $4,869,428,970) $ PUT OPTION CONTRACTS — 1.2% Contracts Value Nasdaq 100 Index Option, 09/17/2011 at $1,800 $ Russell 2000 Index Option, 08/20/2011 at $800 S&P 500 Index Option, 07/16/2011 at $1,280 S&P 500 Index Option, 08/20/2011 at $1,300 Total Put Option Contracts (Cost $123,158,190) $ Total Investments at Value — 102.2% (Cost $4,992,587,160) $ MONEY MARKET FUNDS — 15.0% Shares Value Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds (Cost $843,108,983) $ Total Investments and Money Market Funds at Value — 117.2% (Cost $5,835,696,143) $ Written Call Options — (20.3%) ) Other Assets in Excess of Liabilities — 3.1% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2011. See accompanying notes to financial statements. 17 Hussman Strategic Growth Fund Schedule of Open Written Option Contracts June 30, 2011 WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received Nasdaq 100 Index Option, 09/17/2011 at $1,800 $ $ Russell 2000 Index Option, 09/17/2011 at $620 S&P 500 Index Option, 07/16/2011 at $1,280 S&P 500 Index Option, 08/20/2011 at $1,100 S&P 500 Index Option, 09/17/2011 at $980 Total Written Option Contracts $ $ See accompanying notes to financial statements. 18 Hussman Strategic Total Return Fund Schedule of Investments June 30, 2011 COMMON STOCKS — 19.5% Shares Value Energy — 0.7% Oil, Gas & Consumable Fuels — 0.7% NuStar Energy L.P. $ ONEOK Partners L.P. Williams Partners L.P. Materials — 17.9% Metals & Mining — 17.9% Agnico-Eagle Mines Ltd. AngloGold Ashanti Ltd. - ADR Barrick Gold Corp. Compania De Minas Buenaventura S.A. - ADR Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. Gold Fields Ltd. - ADR Harmony Gold Mining Co. Ltd. - ADR Newmont Mining Corp. Randgold Resources Ltd. - ADR Stillwater Mining Co. (a) Utilities — 0.9% Electric Utilities — 0.7% Entergy Corp. Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Multi-Utilities — 0.2% Ameren Corp. DTE Energy Co. Total Common Stocks (Cost $461,658,662) $ U.S. TREASURY OBLIGATIONS — 53.4% Par Value Value U.S. Treasury Bonds — 2.2% 4.75%, due 02/15/2041 $ $ U.S. Treasury Inflation-Protected Notes — 4.7% 2.00%, due 04/15/2012 2.00%, due 07/15/2014 19 Hussman Strategic Total Return Fund Schedule of Investments (continued) June 30, 2011 U.S. TREASURY OBLIGATIONS — 53.4% (Continued) Par Value Value U.S. Treasury Inflation-Protected Notes — 4.7% (Continued) 2.50%, due 01/15/2029 $ $ U.S. Treasury Notes — 46.5% 0.75%, due 06/15/2014 2.25%, due 03/31/2016 2.00%, due 04/30/2016 1.75%, due 05/31/2016 3.00%, due 08/31/2016 Total U.S. Treasury Obligations (Cost $1,233,443,189) $ EXCHANGE-TRADED FUNDS — 1.1% Shares Value CurrencyShares British Pound Sterling Trust (a) (b) $ SPDR DB International Government Inflation-Protected Bond ETF Total Exchange-Traded Funds (Cost $22,697,300) $ Total Investments at Value — 74.0% (Cost $1,717,799,151) $ MONEY MARKET FUNDS — 25.8% Shares Value Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.00% (c) $ First American Treasury Obligations Fund - Class Y, 0.00% (c) Total Money Market Funds (Cost $602,678,176) $ Total Investments and Money Market Funds at Value — 99.8% (Cost $2,320,477,327) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) For federal income tax purposes, structured as a grantor trust. (c) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2011. See accompanying notes to financial statements. 20 Hussman Strategic International Equity Fund Schedule of Investments June 30, 2011 COMMON STOCKS — 58.5% Shares Value Argentina — 1.4% Irsa Inversiones y Representaciones S.A. - ADR $ Telecom Argentina S.A. - ADR Australia — 0.5% Cochlear Ltd. (a) Telstra Corp. Ltd. - ADR Belgium — 0.9% Mobistar S.A. (a) Brazil — 2.7% Companhia de Saneamento Basico do Estado de São Paulo - ADR Companhia Energetica De Minas Gerais - ADR Companhia Paranaense de Energia-Copel - ADR Gol Linhas Aereas Inteligentes S.A. - ADR Telecomunicações de São Paulo S.A. - ADR Canada — 1.8% Alimentation Couche-Tard, Inc. - Class B Tim Hortons, Inc. - ADR Chile — 0.8% Embotelladora Andina S.A. - ADR Empresa Nacional de Electricidad S.A. - ADR Enersis S.A. - ADR China — 2.1% 3SBio, Inc. - ADR (b) China Petroleum and Chemical Corp. - ADR JA Solar Holdings Co. Ltd. - ADR (b) Mindray Medical International Ltd. - ADR Trina Solar Ltd. - ADR (b) Yue Yuen Industrial (Holdings) Ltd. - ADR Denmark — 1.3% H. Lundbeck A/S (a) France — 8.2% Alten (a) 21 Hussman Strategic International Equity Fund Schedule of Investments (continued) June 30, 2011 COMMON STOCKS — 58.5% (Continued) Shares Value France — 8.2% (Continued) Casino Guichard-Perrachon S.A. (a) $ Cegid Group Dassault Systemes S.A. - ADR Infotel S.A. L'Oréal S.A. (a) Metropole Television S.A. (a) Norbert Dentressangle S.A. Rallye S.A. (a) Sanofi-Aventis - ADR Zodiac Aerospace (a) Germany — 3.3% Axel Springer AG CENTROTEC Sustainable AG (a) SAP AG - ADR Software AG (a) India — 0.9% Infosys Technologies Ltd. - ADR Wipro Ltd. - ADR Israel — 0.2% Partner Communications Co. Ltd. - ADR Italy — 2.4% Autogrill S.P.A. (a) Enel S.P.A. (a) Recordati S.P.A. (a) Japan — 9.0% ABC-MART, Inc. (a) AEON Co. Ltd. (a) Central Japan Railway Co. (a) 35 Don Quijote Co. Ltd. (a) Honeys Co. Ltd. (a) KDDI Corp. (a) 95 Mochida Pharmaceutical Co. Ltd. (a) Nintendo Co. Ltd. - ADR Nitori Holdings Co. Ltd. (a) NTT DOCOMO, Inc. (a) 22 Hussman Strategic International Equity Fund Schedule of Investments (continued) June 30, 2011 COMMON STOCKS — 58.5% (Continued) Shares Value Japan — 9.0% (Continued) Sundrug Co. Ltd (a) $ Takeda Pharmaceutical Co. Ltd. (a) Mexico — 0.8% América Móvil S.A.B. de C.V. - Series A - ADR Netherlands — 0.4% Unilever N.V. - ADR Norway — 1.1% Tomra Systems ASA (a) Philippines — 0.2% Philippine Long Distance Telephone Co. - ADR Portugal — 0.7% Portugal Telecom, SGPS, S.A. - ADR Sweden — 1.7% Axfood AB (a) Hennes & Mauritz AB - B Shares Securitas AB - Class B (a) Telefonaktiebolaget LM Ericsson - ADR Switzerland — 4.2% Actelion Ltd. (a) (b) Nestlé S.A. - ADR Novartis AG - ADR Sonova Holding AG (b) Swisscom AG - ADR Synthes, Inc. Taiwan — 1.0% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR United Kingdom — 12.9% Amlin plc (a) AstraZeneca plc - ADR Carnival plc - ADR Dairy Crest Group plc 23 Hussman Strategic International Equity Fund Schedule of Investments (continued) June 30, 2011 COMMON STOCKS — 58.5% (Continued) Shares Value United Kingdom — 12.9% (Continued) Ensco plc - ADR $ Fidessa Group plc GlaxoSmithKline plc - ADR Greggs plc (a) Marks & Spencer Group plc (a) N Brown Group plc Next plc (a) Reckitt Benckiser Group plc - ADR Sage Group plc (The) (a) Scottish and Southern Energy plc (a) Shire plc - ADR Smith & Nephew plc - ADR Ted Baker plc Vodafone Group plc - ADR WS Atkins plc (a) Total Common Stocks (Cost $35,994,439) $ EXCHANGE-TRADED FUNDS — 6.0% Shares Value iShares MSCI Canada Index Fund $ iShares MSCI Germany Index Fund iShares MSCI Hong Kong Index Fund iShares MSCI Singapore Index Fund iShares MSCI Sweden Index Fund Total Exchange-Traded Funds (Cost $3,843,684) $ PUT OPTION CONTRACTS — 0.0% Contracts Value S&P 500 Index Option, 9/17/2011 at $1,080 (Cost $51,112) 85 $ Total Investments at Value — 64.5% (Cost $39,889,235) $ 24 Hussman Strategic International Equity Fund Schedule of Investments (continued) June 30, 2011 MONEY MARKET FUNDS — 32.3% Shares Value Northern Institutional Treasury Portfolio, 0.01% (c) (Cost $21,060,820) $ Total Investments and Money Market Funds at Value — 96.8% (Cost $60,950,055) $ Other Assets in Excess of Liabilities — 3.2% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Fair value priced (Note 1). Fair valued securities totaled $17,571,239 at June 30, 2011, representing 26.9% of net assets. (b) Non-income producing security. (c) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2011. See accompanying notes to financial statements. 25 Hussman Strategic International Equity Fund Schedule of Open Written Option Contracts June 30, 2011 WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 09/17/2011 at $1,080 85 $ $ See accompanying notes to financial statements. Hussman Strategic International Equity Fund Schedule of Futures Contracts Sold Short June 30, 2011 FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Depreciation Euro STOXX 50 Index Future 9/16/2011 $ $ ) FTSE 100 Index Future 9/16/2011 25 ) Total Futures Contracts Sold Short $ $ ) See accompanying notes to financial statements. 26 Hussman Investment Trust Statements of Assets and Liabilities June 30, 2011 Hussman Strategic Growth Fund Hussman Strategic Total Return Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Investments in money market funds Cash — Dividends and interest receivable Receivable for investment securities sold — Receivable for capital shares sold Other assets Total Assets LIABILITIES Dividends payable — Written call options, at value (Notes 1 and 4) (premiums received $1,028,071,820) — Payable for investment securities purchased — Payable for capital shares redeemed Accrued investment advisory fees (Note 3) Payable to administrator (Note 3) Other accrued expenses Total Liabilities NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income Accumulated net realized gains (losses) from security transactions and option contracts ) Net unrealized appreciation on investments and option contracts NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(a) (Note 1) $ $ (a) Redemption price varies based on length of time shares are held. See accompanying notes to financial statements. 27 Hussman Investment Trust Statements of Assets and Liabilities (continued) June 30, 2011 Hussman Strategic International Equity Fund ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Investments in money market funds Cash denominated in foreign currency (Note 1) Dividends receivable Receivable for capital shares sold Net unrealized appreciation on forward currency exchange contracts (Note 5) 33 Variation margin receivable (Notes 1 and 4) Margin deposits for futures contracts (Notes 1 and 4) Other assets Total Assets LIABILITIES Written call options, at value (Notes 1 and 4) (premiums received $1,796,362) Payable for capital shares redeemed Accrued investment advisory fees (Note 3) Payable to administrator (Note 3) Other accrued expenses Total Liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized losses from security transactions and option and futures contracts ) Net unrealized appreciation (depreciation) on: Investment securities Option contracts ) Futures contracts ) Translation of assets and liabilities in foreign currencies NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) $ (a) Redemption price varies based on length of time shares are held. See accompanying notes to financial statements. 28 Hussman Investment Trust Statements of Operations For the Year Ended June 30, 2011 Hussman Strategic Growth Fund Hussman Strategic Total Return Fund INVESTMENT INCOME Dividends $ $ Foreign withholding taxes on dividends ) ) Interest — Total Income EXPENSES Investment advisory fees (Note 3) Transfer agent, account maintenance and shareholder services fees (Note 3) Administration fees (Note 3) Registration and filing fees Custodian and bank service fees Fund accounting fees (Note 3) Postage and supplies Printing of shareholder reports Professional fees Trustees’ fees and expenses Compliance service fees (Note 3) Insurance expense Other expenses Total Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS (Note 4) Net realized gains (losses) from: Security transactions Option contracts ) — Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) — NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ See accompanying notes to financial statements. 29 Hussman Investment Trust Statements of Operations (continued) For the Year Ended June 30, 2011 Hussman Strategic International Equity Fund INVESTMENT INCOME Dividend income $ Foreign withholding taxes on dividends ) Total Income EXPENSES Investment advisory fees (Note 3) Professional fees Trustees' fees and expenses Registration and filing fees Custodian fees Fund accounting fees (Note 3) Administration fees (Note 3) Transfer agent, account maintenance and shareholder services fees (Note 3) Printing of shareholder reports Compliance service fees (Note 3) Postage and supplies Insurance expense Other expenses Total Expenses Less fee reductions by the Adviser (Note 3) ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS (Note 4) Net realized gains (losses) from: Security transactions Option contracts ) Futures contracts ) Foreign currency transactions Net change in unrealized appreciation (depreciation) on: Investments Option contracts ) Futures contracts ) Foreign currency translation NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 30 Hussman Strategic Growth Fund Statements of Changes in Net Assets Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from: Security transactions Option contracts ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 31 Hussman Strategic Total Return Fund Statements of Changes in Net Assets Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 32 Hussman Strategic International Equity Fund Statements of Changes in Net Assets Year Ended June 30, Period Ended June 30, 2010(a) FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gains (losses) from: Security transactions ) Option contracts ) Futures contracts ) Foreign currency transactions ) Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) Futures contracts ) Foreign currency translation ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gains ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 1) — Payments for shares redeemed ) — Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ — CAPITAL SHARE ACTIVITY Shares sold Shares reinvested — Shares redeemed ) — Net increase in shares outstanding Shares outstanding at beginning of period — Shares outstanding at end of period (a) Represents the period from the commencement of operations (December 31, 2009) through June 30, 2010. See accompanying notes to financial statements. 33 Hussman Strategic Growth Fund Financial Highlights Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Year Year Ended June 30, Year Ended June 30, Year Ended June 30, Year Ended June 30, Year Ended June 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (a) Net realized and unrealized gains (losses) on investments and option contracts ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — — ) ) ) Total distributions ) Proceeds from redemption fees collected (Note 1) (a) (a) Net asset value at end of year $ Total return(b) (8.49%
